Citation Nr: 1510749	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-34 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for a bilateral eye disorder.

2. Entitlement to service connection for a bilateral eye disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1982.

This case initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In this decision, the RO declined the Veteran's request to reopen his previously denied claim for entitlement to service connection for glaucoma and also denied his claim for service connection for an acquired psychiatric disorder.  In December 2013, the Board remanded both claims back to the RO, so that the Veteran would have an opportunity to testify at a hearing.

Pursuant to the Board's remand instructions, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing is part of the Veteran's electronic claims file.  

The issues of entitlement to service connection for an eye disorder and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2008 rating decision, the AOJ denied the Veteran's claim for entitlement to service connection for glaucoma. The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.
 
2. Evidence received since the September 2008 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an eye disorder, to include glaucoma and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 2008 decision denying service connection for glaucoma is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).
 
2. Evidence received since the September 2008 decision is new and material and the claim for entitlement to service connection for an eye disorder, including glaucoma is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014). Since the Board is granting the only claim decided today, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

A claim that has been denied in a final, unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c) . One exception to the general rule of finality is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board also looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a September 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for glaucoma. The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The basis for the September 2008 rating decision was essentially that, although the Veteran had glaucoma, there was no evidence that his glaucoma was related to his service in the Marine Corps.  In his testimony at the April 2014 videoconference hearing, the Veteran described an injury to his eyes while welding at a Marine Corps base in Japan.  The Veteran submitted several written statements to the RO with essentially the same information, but it appears that the RO received all of these statements after the September 2008 rating decision became final.  The Veteran's statement relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  Reopening of the claim for entitlement to service connection for glaucoma is therefore warranted.



ORDER

The application to reopen a claim for entitlement to service connection for an eye disorder, including glaucoma is granted.  The appeal is allowed to this extent.


REMAND

VA's duty to assist includes the obligation to provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO denied the Veteran's claims for service connection for an eye disorder, including glaucoma, and for an acquired psychiatric disorder without first arranging for an examination by a qualified medical professional for help in determining whether either claimed disability is related to service.

The Veteran's post-service medical treatment records include current diagnoses of glaucoma with optic nerve problems, and depressive disorder not otherwise specified.  While the origins of his glaucoma may be difficult to assess without medical expertise, the Veteran is competent to offer evidence of the in-service welding accident and associated eye injury which was mentioned above.  Cf. Layno v. Brown, 6 Vet. App. 465, 470  (1994).  Having considered this evidence, and observing that - when deciding whether a medical opinion must be obtained - the requirement that a link may exist between the current disorder and active military service "establishes 'a low threshold'"  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006) (quoting McClendon, 20 Vet. App. at 83, the Board finds that the Veteran's glaucoma claim must be remanded for an examination.  Moreover, he has reported that he was hospitalized when he sustained the eye injury.  It is unclear whether a separate request for the hospitalization records has been made.

Similarly, the Veteran has a diagnosis of depressive disorder not otherwise specified.  He attributes this disability to family difficulties, some of which developed during service, and he indicates that he drank excessively in order to cope with his family problems.  His service personnel records describe several disciplinary infractions related to alcohol abuse, and the record of the disciplinary proceedings includes a letter from a Marine sergeant, which indicates that the Veteran's excessive drinking "stems from family problems."  The Veteran also attributes his mental health symptoms, at least in part, to excessive drinking as a child and to physical abuse by his father when he was a child.

It is unclear whether these disciplinary actions may be indicative of acquired psychiatric pathology.  Likewise, the present record does not include sufficient evidence for the Board to decide whether the Veteran's current mental health diagnosis is related to service.  For these reasons, the claim for entitlement to service connection for an acquired psychiatric disorder must also be remanded for an appropriate examination.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain records of the Veteran's hospitalization for an eye injury in service.  At the videoconference hearing, the Veteran suggested that this hospitalization took place at the Marine Corps Branch Hospital in Iwakuni, Japan.  Attempt to obtain the date of the claimed hospitalization from the Veteran, and attempt to obtain any other relevant records and information identified by the Veteran, from the hospital or the National Personnel Records Center as appropriate.

2. After the above development has been completed to the extent possible, schedule the Veteran for a VA examination as to the etiology of any eye pathology, including glaucoma with advanced optic nerve damage.  All necessary tests should be conducted and the claims file should be sent to the examiner for review.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any current eye pathology is related to the welding accident described by the Veteran or to any other event, disease or injury in service.  In his or her written opinion, the examiner should comment on the lay statements of the Veteran describing a possible injury to his eyes while welding.  The examiner is advised that the Veteran is competent to report symptoms, treatment and injuries, and that his reports must be taken into account in formulating the requested opinion.  A complete rationale should accompany any opinion provided.  

3. Schedule the Veteran for a VA examination to determine the etiology of any acquired psychiatric disorder.  All necessary tests should be conducted and the claims file should be sent to the examiner for review.  

The examiner must then opine on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's depressive disorder, or any other acquired psychiatric disability, had its onset in or is otherwise related to his active duty service.  It should be discussed whether the disciplinary problems noted in service are indicative or diagnostic of an acquired psychiatric disorder. A complete rationale should accompany any opinion provided.  

4. After the above development has been completed, readjudicate the claims for entitlement to service connection for an eye disorder and for an acquired psychiatric disorder.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


